 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   LA GEM & JEWELRY DESIGN,                     Case No.: 2:17-cv-02747-AB (JEMx)
11   INC., a California Corporation
                                                  [PROPOSED] ORDER ON
12
                Plaintiff,                        STIPULATION FOR DISMISSAL
13                                                OF ACTION
                vs.
14
15   NJS.COM, LLC, d/b/a
16   NAMEJEWELRYSPOT, a Delaware
     limited liability company,
17
18                Defendants.
19         Upon review of the Stipulation for Dismissal of Action and finding the relief
20   requested appropriate,
21         IT IS ORDERED that the above-referenced action is dismissed in its entirety, with
22   prejudice, and that this court shall retain jurisdiction over any disputes relating to the
23   settlement agreement reached in this matter.
24         Each party is to bear its own costs and attorneys’ fees incurred in this Action.
25         IT IS SO ORDERED.
26
27         Dated: November 28, 2018          ________________________________
28                                           HON. ANDRE BIROTTE JR.
                                             UNITED STATES DISTRICT JUDGE

                                                  -1-
                                                ORDER
